Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/28/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., “hereinafter Davis” (U.S. Patent Application: 20160267447) and in view of de la Cropte de Chanterac et al., “hereinafter de la Cropte de Chanterac” (U.S. Patent Application: 20150046324).

As per Claim 1, Davis discloses a system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (Davis, Para.56, a non-transitory computer-readable storage medium and executable by at least one processor of the client devices 200a, 200b or the server device(s) 108. When executed by the at least one processor, the computer-executable instructions can cause the client device(s) 104a, 104b or the server device(s) 108 to perform the methods and processes described herein.): 
receiving a portion of transaction data required for executing electronic transaction processes from the computing device (Davis, Para.34, the term “payment request” refers to a message that includes payment information that allows the system to initiate a payment transaction. For example, a payment request can include a data package that includes a payment amount, a sender, a recipient, a payment method, formatting indicating how the system processes the payment method, an offline reference, as well as additional information such as user provided text for a message.); 
caching the portion of the transaction data in a data cache (Davis, Para.30, Each of the message and payment queues can store message and updates according to sequence IDs. Thus, each of the message and payment queues can include a portion of a transaction or message history ordered by sequence IDs.); and 
in response to determining that the computing device is disconnecting from network connectivity (Davis, Para.29, if the user temporarily loses connectivity to the system.), generating a temporary account using the data cache, wherein the temporary account enables execution of the electronic transaction processes (Davis, Para.112, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment.).
However Davis does not disclose detecting a condition of future non-operation of a computing device associated with a user account and activating, in response to detecting the condition of the future non-operation of the computing device, a transition mode for the user account.
de la Cropte de Chanterac discloses detecting a condition of future non-operation of a computing device associated with a user account (de la Cropte de Chanterac, Para.26, The computing device can include multiple operating modes such as the normal mode, low power mode (also referred to as low power wallet mode, or wallet mode), and a battery off mode. A particular voltage threshold can define each mode. For example, in some embodiments the normal mode is within 4.3 and 3.4 volts, the low power wallet mode can be between 3.4 and 3.1 volts, and the battery off mode can be below 3.1 volts.) and activating, in response to detecting the condition of the future non-operation of the computing device, a transition mode for the user account (de la Cropte de Chanterac, When the voltage of the battery falls within the range of the low power wallet mode, various subsystems of the computing device can be shut down while concurrently providing a current to a field detector of the NFC system. In this way, the NFC system can still be used for conducting multiple payment transactions during the low power wallet mode…a user interface and a fingerprint scanner of the computing device can be provided current from the battery in order to validate payment transactions. A user can either press their finger to the fingerprint scanner to validate a payment transaction, type a passcode into the user interface to validate a payment transaction, or perform any other suitable validation procedure using a particular subsystem).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Davis with the teachings as in de la Cropte de Chanterac. The motivation for doing so would have been for operating a near field communication system in a low power mode or low power wallet mode during a low battery state of a computing device. In some embodiments, a method for operating a payment system of a computing device in a low power wallet mode is set forth. The method can include a step of determining that a charge of a battery of the computing device is at or below a predetermined threshold. The method can further include the steps of preventing multiple subsystems of the computing device from receiving power and providing a first power signal to a field detector of a near-field communication (NFC) system of the computing device (de la Cropte de Chanterac, Para.05).

With respect to Claim 16 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Davis in view of de la Cropte de Chanterac discloses the system of claim 1, wherein the transition mode is activated prior to a time of the future non-operation (de la Cropte de Chanterac, Para.30, The wallet mode threshold 202 defines a level of battery charge when certain subsystems of the mobile device 102 can be shut down or otherwise be denied power, while other subsystems can be supplied a limited amount of power or current. The other subsystems provided limited current can include a payment transaction system and any suitable subsystem related to the operation of the payment transaction system, as further discussed herein. Upon entry into a wallet mode, the mobile device 102 can provide the user with a means for conducting payment transactions with a variety of persons, businesses, or any other target for accepting payment through a computing device.).

With respect to Claim 17 is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Davis in view of de la Cropte de Chanterac discloses the system of claim 1, wherein the portion of the transaction data cached in the data cache is marked for the transition mode (Davis, Para.30, Each of the message and payment queues can store message and updates according to sequence IDs. Thus, each of the message and payment queues can include a portion of a transaction or message history ordered by sequence IDs.).

As per Claim 4, Davis in view of de la Cropte de Chanterac discloses the system of claim 1, wherein a digital ledger is used to manage the electronic transaction processes (Davis, Pata.112, the account manager 244 of the payment engine 206 can maintain one or more intermediate or temporary accounts. The temporary accounts can function as a type of “hot account” that provides funding for a deposit to be made into a recipient account prior to the settlement or actual funding of the payment from the sender's account. For instance, with some payment methods, the funding of the payment may take several hours or even days for money to be debited from the sender's account. However, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment.).

As per Claim 5, Davis in view of de la Cropte de Chanterac discloses the system of claim 4, wherein the temporary account provides funds on the digital ledger (Davis, Pata.112, the account manager 244 of the payment engine 206 can maintain one or more intermediate or temporary accounts. The temporary accounts can function as a type of “hot account” that provides funding for a deposit to be made into a recipient account prior to the settlement or actual funding of the payment from the sender's account. For instance, with some payment methods, the funding of the payment may take several hours or even days for money to be debited from the sender's account. However, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment.).

As per Claim 6, Davis in view of de la Cropte de Chanterac discloses the system of claim 4, wherein an amount of the funds is deducted from the digital ledger when a purchase is made against the user account while in the transition mode (Davis, Para.36, the term “account” or “payment credential” can refer to a user's debit card account, bank account, credit card account, messaging account, gift card, or any other account from which money can be deducted or to which money can be deposited, Para.191, transferring funds from the sender to the recipient can include transferring funds into a temporary or intermediate account associated with the recipient until the transaction is approved by the corresponding financial institutions).

With respect to Claim 19 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 7, Davis in view of de la Cropte de Chanterac discloses the system of claim 1, wherein the condition of the future non-operation of the computing device associated with the user account is detected to be within a set timeframe (de la Cropte de Chanterac, Para.35, the charge level of the battery can be reserved for performing multiple payment transactions over an extended period of time (e.g., multiple hours or days).).

With respect to Claim 20 is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 8, Davis in view of de la Cropte de Chanterac discloses the system of claim 1, wherein the condition of the future non-operation corresponds to having no communication signal or having the computing device powered off (de la Cropte de Chanterac,Para.30, The wallet mode threshold 202 defines a level of battery charge when certain subsystems of the mobile device 102 can be shut down or otherwise be denied power, while other subsystems can be supplied a limited amount of power or current, Para.26, The computing device can include multiple operating modes such as the normal mode, low power mode (also referred to as low power wallet mode, or wallet mode), and a battery off mode. A particular voltage threshold can define each mode. For example, in some embodiments the normal mode is within 4.3 and 3.4 volts, the low power wallet mode can be between 3.4 and 3.1 volts, and the battery off mode can be below 3.1 volts.).



As per Claim 9, discloses the method comprising: 
causing, in response to initiating the transition mode, a storage of data in a transition account for the first account of the service provider, the transition account being usable by the service provider for processing electronic transactions when the first computing device is offline (Davis, Para.112, the account manager 244 of the payment engine 206 can maintain one or more intermediate or temporary accounts. The temporary accounts can function as a type of “hot account” that provides funding for a deposit to be made into a recipient account prior to the settlement or actual funding of the payment from the sender's account. For instance, with some payment methods, the funding of the payment may take several hours or even days for money to be debited from the sender's account. However, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment.); 
authenticating a second user of a second computing device to withdraw funds from the transition account (Davis, Para.112, the account manager 244 of the payment engine 206 can maintain one or more intermediate or temporary accounts. The temporary accounts can function as a type of “hot account” that provides funding for a deposit to be made into a recipient account prior to the settlement or actual funding of the payment from the sender's account. For instance, with some payment methods, the funding of the payment may take several hours or even days for money to be debited from the sender's account. However, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment.); 
receiving from the second computing device a request for processing an electronic transaction (Davis, Para.91, when the client application 202 receives a selection by the user to pay an amount to a co-user, the client application 202 can cause the client device 104a to send a payment request to the first network application 204 and to the payment engine 206. Thus, the network application 204 can process the payment request while the payment engine 206 is also processing the payment transaction associated with the payment request. In alternative embodiments, the client device 104a can send messages to one or more servers associated with the network application 204, which can then forward the messages to the payment engine 206, or vice versa.); and 
debiting, in response to the received request, an associated amount of funds from the transition account (Davis, Para.112, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment).
However Davis does not disclose initiating, based on detecting an impending change in a connectivity state of a first computing device, a transition mode for a first account of a service provider.
de la Cropte de Chanterac initiating, based on detecting an impending change in a connectivity state of a first computing device, a transition mode for a first account of a service provider (de la Cropte de Chanterac, When the voltage of the battery falls within the range of the low power wallet mode, various subsystems of the computing device can be shut down while concurrently providing a current to a field detector of the NFC system. In this way, the NFC system can still be used for conducting multiple payment transactions during the low power wallet mode…a user interface and a fingerprint scanner of the computing device can be provided current from the battery in order to validate payment transactions. A user can either press their finger to the fingerprint scanner to validate a payment transaction, type a passcode into the user interface to validate a payment transaction, or perform any other suitable validation procedure using a particular subsystem). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Davis with the teachings as in de la Cropte de Chanterac. The motivation for doing so would have been for operating a near field communication system in a low power mode or low power wallet mode during a low battery state of a computing device. In some embodiments, a method for operating a payment system of a computing device in a low power wallet mode is set forth. The method can include a step of determining that a charge of a battery of the computing device is at or below a predetermined threshold. The method can further include the steps of preventing multiple subsystems of the computing device from receiving power and providing a first power signal to a field detector of a near-field communication (NFC) system of the computing device (de la Cropte de Chanterac, Para.05).


As per Claim 10, Davis in view of de la Cropte de Chanterac discloses the method of claim 9, wherein the data stored in the transition account provides funds on a digital ledger, and wherein debiting the associated amount of the funds from the transition account comprises debiting the associated amount of the funds from the digital ledger (Davis, Para.51, The acquiring bank can then send a funding request in satisfaction of the deposit amount to the payment processing system 120, which passes the funding request to the appropriate card network system 122. The card network system 122 then sends the funding request to the issuing bank system 124. The issuing bank system 124 can post the transaction to the sender user's account and pass a release of the funds to the card network system 122, which are then passed to the payment processing system 120, and then the acquiring bank, Para.112, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment).


As per Claim 11, Davis in view of de la Cropte de Chanterac discloses the method of claim 10, further comprising sending a notification to the second computing device indicating that the funds are withdrawable from the digital ledger of the transition account (Davis, Para.95, the payment manager 240 can cause the communication manager 230 to send the recipient a message indicating that the payment manager 240 has transferred the money to the recipient's payment credential. For example, if the recipient has already registered a debit account, the payment manager 240 can transfer the money to the registered debit account in a substantially instant payment transaction. Alternatively, if the recipient does not want to register a deposit account, the message system can provide the recipient instructions to withdraw the money from the temporary account.).

As per Claim 12, Davis in view of de la Cropte de Chanterac discloses the method of claim 10, wherein the funds in the digital ledger is canceled after a predetermined amount of time has elapsed (Davis, Para.199, the payment amount shown in the message indicating the payment transaction can change due to an update to the payment transaction. For example, as previously mentioned, the payment amount may update in real time if the sender user (or multiple sender users in a group payment transaction) modifies the payment amount by increasing or decreasing the payment amount to the recipient, cancels the payment, or additional senders add payment amounts to the payment transaction. To illustrate, if a user in a group payment cancels the user's payment to a recipient, the payment amount can update to reflect the canceled payment by subtracting the canceled payment amount from the previous payment amount.).

As per Claim 13, Davis in view of de la Cropte de Chanterac discloses the method of claim 10, wherein the funds in the digital ledger is canceled upon detecting that the first computing device has exited the transition mode (Davis, Para.199, the payment amount shown in the message indicating the payment transaction can change due to an update to the payment transaction. For example, as previously mentioned, the payment amount may update in real time if the sender user (or multiple sender users in a group payment transaction) modifies the payment amount by increasing or decreasing the payment amount to the recipient, cancels the payment, or additional senders add payment amounts to the payment transaction. To illustrate, if a user in a group payment cancels the user's payment to a recipient, the payment amount can update to reflect the canceled payment by subtracting the canceled payment amount from the previous payment amount.).


As per Claim 14, Davis in view of de la Cropte de Chanterac discloses the method of claim 10, wherein the funds provided on the digital ledger is deducted from the first account (Davis, Para.36, the term “account” or “payment credential” can refer to a user's debit card account, bank account, credit card account, messaging account, gift card, or any other account from which money can be deducted or to which money can be deposited, Para.191, transferring funds from the sender to the recipient can include transferring funds into a temporary or intermediate account associated with the recipient until the transaction is approved by the corresponding financial institutions).

As per Claim 15, Davis in view of de la Cropte de Chanterac discloses the method of claim 9, wherein detecting the impending change in the connectivity state of the first computing device comprises detecting that the first computing device is going offline (de la Cropte de Chanterac, Para.30, The wallet mode threshold 202 defines a level of battery charge when certain subsystems of the mobile device 102 can be shut down or otherwise be denied power).


As per Claim 18, Davis in view of de la Cropte de Chanterac discloses the non-transitory machine-readable medium of claim 16, wherein a digital ledger that provides an indication of funds available in the user account is used to manage the electronic transaction processes (Davis, Para.51, The acquiring bank can then send a funding request in satisfaction of the deposit amount to the payment processing system 120, which passes the funding request to the appropriate card network system 122. The card network system 122 then sends the funding request to the issuing bank system 124. The issuing bank system 124 can post the transaction to the sender user's account and pass a release of the funds to the card network system 122, which are then passed to the payment processing system 120, and then the acquiring bank, Para.112, a payment authorization request can verify and reserve funds to satisfy a payment. Thus, upon receiving a successful response from a payment authorization request, the payment manager 240 can fund the payment amount from a temporary account to provide a shorter time for the payment to arrive in the recipient's account. Once the payment funds from the sender's account, the temporary account is renewed for the amount of the payment).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449